
	
		I
		111th CONGRESS
		1st Session
		H. R. 1786
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2009
			Ms. Harman introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To establish a Best-in-Class Appliances Deployment
		  Program.
	
	
		1.Best-in-Class Appliances
			 Deployment Program
			(a)In
			 generalThe Secretary of Energy shall, in consultation with the
			 Administrator, establish and administer a program to be known as the
			 Best-in-Class Appliances Deployment Program.
			(b)PurposeThe
			 purpose of the Best-in-Class Appliances Deployment Program is to reward
			 retailers with bonuses for increasing the sales of best-in-class
			 high-efficiency installed building equipment, high-efficiency consumer
			 electronics, and high-efficiency household appliance models, with the goal of
			 reducing life-cycle costs for consumers, encouraging innovation, and maximizing
			 energy savings and public benefit. The program shall include bounties under
			 subsection (c) to retailers for the replacement and recycling of old,
			 inefficient, and environmentally harmful appliances. The program shall also
			 include bonuses under subsection (d) to manufacturers for developing new
			 Superefficient Best-in-Class Products.
			(c)Incentives for
			 sales of best-in-class product models
				(1)Selection of
			 best-in-class product modelsIn establishing the program, the
			 Secretary of Energy shall use broad product classes and select as qualifying
			 Best-in-Class Product models no more than the most efficient ten percent of the
			 commercially available product models in a class that demonstrate, as a group,
			 a distinctly greater energy efficiency than the average energy efficiency of
			 that class of appliances. In selecting models, the Secretary shall—
					(A)identify
			 commercially available models in the relevant class of products;
					(B)identify the
			 subgroup and percentage of those models (not greater than 10 percent) that the
			 Secretary believes share the distinctly higher energy-efficiency
			 characteristics that warrant designation as best-in-class;
					(C)specify the higher
			 energy-efficiency characteristic they share;
					(D)announce the
			 best-in-class designation and the best-in-class bonus to be paid for each sale
			 of an eligible best-in-class model over a 3-year period beginning on the date
			 of the announcement;
					(E)add other models
			 in that class to the list of best-in-class models eligible for the bonus as
			 they demonstrate their ability to meet the higher-efficiency characteristics on
			 which the designation was made; and
					(F)make bonus
			 payments for qualifying models sold during the 3-year period.
					(2)Review of
			 best-in-class standardsThe
			 Secretary shall review annually the product-specific criteria and the product
			 models that qualify as Best-in-Class Products and, after a 30-day comment
			 period, make upwards adjustments in the efficiency criteria as required to
			 maintain an appropriate ratio of such product models to the total number of
			 product models in the product class.
				(3)Upgrade of
			 best-in-class product eligibilityTo the extent that the
			 Secretary determines to increase the energy efficiency required to qualify for
			 best-in-class designation within any group of product models, the Secretary
			 shall—
					(A)consider any
			 Superefficient Best-in-Class Product models that have been designated pursuant
			 to subsection (d);
					(B)specify and
			 announce the new higher best-in-class standard;
					(C)list those models
			 that qualify as best-in-class under the new higher standard;
					(D)announce any
			 change in the bonus payment appropriate to increase the market share of such
			 best-in-class models, which shall not be lower than any ongoing bonus payment
			 during the 3-year period for any prior designation of best-in-class
			 models;
					(E)pay the new bonus
			 payment for any models already qualifying under the earlier best-in-class
			 standard that continue to qualify under the revised standard for a new
			 3-year-period; and
					(F)continue paying
			 bonus payments at the original level to any models that qualified at that level
			 but do not qualify at the new level for the remainder of the 3-year period
			 announced with the original designation.
					(4)Size of
			 individual bonus paymentsThe size of each bonus payment shall be
			 the product of—
					(A)an amount
			 determined by the Secretary; and
					(B)the difference in
			 energy consumption as determined by comparing the energy used by the qualifying
			 product and the energy used by the average product in the product class.
					The
			 Secretary shall determine the amount under subparagraph (A) for each product
			 type in consultation with State and utility efficiency program administrators
			 as well as the Administrator, based on estimates of the amount of bonus payment
			 that would provide significant incentive to increase the market share of
			 Best-in-Class Products.(5)Eligible bonus
			 recipient(A)The Secretary shall ensure that not more
			 than 1 bonus payment is provided to distributors and retailers per unit of
			 eligible models sold.
					(B)In this section—
						(i)the term retailer
			 means an individual, organization, or company that sells products directly to
			 end-users; and
						(ii)the term
			 distributor mean an individual, organization, or company that
			 sells products in multiple lots and not directly to individual
			 end-users.
						(C)The Secretary may make distributors
			 eligible to receive the best-in-class incentive for sales that are not to the
			 final end-user in addition to retailers to the extent that the Secretary
			 determines that for a particular product category distributors are well
			 situated to increase sales of Best-in-Class Products.
					(d)Bounties for
			 replacement and retirement of existing low-efficiency products
				(1)The Secretary of Energy shall establish a
			 program to make a bounty payment for the recovery and recycling of older
			 operating low-efficiency appliances that might otherwise continue in
			 operation.
				(2)The Secretary
			 shall offer a bounty as an additional incentive for retailers based on
			 documentation that the sales of a Best-in-Class Product were accompanied by the
			 retirement and recycling of an existing inefficient but still-functioning
			 product by the consumer to whom the Best-in-Class Product was sold.
				(3)The bounty payment
			 shall be based on the difference between the estimated energy use of the
			 product replaced and the energy use of an average new product in the product
			 class, discounted for the estimated remaining lifetime of the product that was
			 recycled.
				(4)The Secretary may
			 specify that the availability of a product bonus related to sale of a
			 Best-in-Class Product is linked to the recovery and recycling of an older
			 working appliance, and may limit the total payment to less than the sum of the
			 bonus and the bounty payments, if not doing so would mean that the Nation’s
			 total energy use would otherwise increase.
				(5)The Secretary
			 shall ensure that no product for which a bounty is paid is sold or returned to
			 active service, but that it is instead destroyed, and recycled to the extent
			 feasible.
				(6)The Secretary
			 shall establish standards for environmentally responsible methods of recycling,
			 especially for products utilizing refrigerants.
				(e)Rewards to
			 manufacturers for development of superefficient best-in-class products
				(1)In
			 General(A)The Secretary of Energy shall establish a
			 program to reward manufacturers for the development and production of
			 Superefficient Best-in-Class Products.
					(B)In this section, the term
			 Superefficient Best-in-Class Product means a product
			 that—
						(i)can be mass produced; and
						(ii)achieves the highest level of
			 efficiency that the Secretary finds could be produced and sold commercially to
			 mass-market consumers.
						(C)The Secretary may establish a standard
			 for a Superefficient Best-in-Class Product even if no existing product exists,
			 if the Secretary has reasonable grounds to conclude that a mass-producable
			 product could be made to meet that standard.
					(D)The Secretary may also establish a
			 superefficient best-in-class level that is met by one or more existing
			 Best-in-Class Product models if those product models have distinct energy
			 efficiency attributes and performance characteristics that make them
			 significantly better, in the judgment of the Secretary, than those product
			 models qualifying as best-in-class, but that represent not more than 10 percent
			 of the currently qualifying best-in-class models.
					(2)Reward
					(A)The bonus payment provided to a
			 manufacturer for the development and production of a Superefficient
			 Best-in-Class Product shall be in addition to any bonus payments made to
			 retailers for best-in-class qualification.
					(B)The amount of the
			 bonus paid per unit for qualifying Superefficient Best-in-Class Product models
			 as sold to retailers or distributors shall be the product of—
						(i)an
			 amount determined by the Secretary; and
						(ii)the
			 difference in energy consumption as determined by comparing the energy used by
			 the qualifying product and the energy used by the average product in the
			 product class.
						(C)The Secretary
			 shall determine the amount under subparagraph (B)(i) for each product type by
			 considering the present value to the Nation of the energy (and water or other
			 resources or inputs) saved over the useful life of the product, and may adjust
			 this value upward or downward after consultation with State and utility
			 efficiency program administrators as well as the Administrator.
					(D)The adjustment may
			 also be made based on the effect of the reward on the sales of products in
			 different classes that may be affected by this program.
					(E)The incremental
			 bonus payments shall be applied to sales of any Superefficient Best-in-Class
			 Product for the first 3 years of its sale.
					(3)Coordination of
			 incentivesNo product for which Federal tax credit is received
			 under section 45M of the Internal Revenue Code of 1986 shall be eligible to
			 receive bonus payments pursuant to this subsection.
				(f)ReportingEach
			 retailer, distributor, and manufacturer participating in the program under this
			 section shall meet any reasonable request of the Secretary of Energy for
			 documentation of sales reported for purpose of receiving bonuses or bounties,
			 and shall report to the Secretary, on a confidential basis for program-design
			 purposes—
				(1)for retailers and
			 distributors, the number of units sold within each product type and
			 model-specific wholesale purchase price on a monthly basis;
				(2)for manufacturers,
			 model-specific energy consumption data; and
				(3)for manufacturers,
			 on an immediate basis, concerning any product design or function changes that
			 affect the energy consumption of the unit.
				(g)Auditing
			 requirementsThe Secretary of Energy shall establish monitoring
			 and verification protocols to ensure that energy consumption tests for each
			 model are recorded correctly and that sales of energy-efficient models are
			 tabulated correctly by each claimant of bonus or bounty payments under this
			 section. In addition, the Secretary may require reports from retailers on the
			 methods used to increase the sales of qualifying products as a factor in
			 determining the level and allocation of any such payments.
			(h)DisclosureThe
			 Secretary of Energy may require that retailers and distributors disclose
			 publicly and to consumers their participation in the program under this
			 section.
			(i)Cost-effectiveness
			 requirement
				(1)DefinitionsIn
			 this subsection:
					(A)Cost-effectivenessThe
			 term cost-effectiveness means a measure of aggregate savings in
			 the cost of energy over the lifetime of the product as a ratio to the cost to
			 the Secretary of Energy of the rewards for the product.
					(B)SavingsThe
			 term savings means the cumulative megawatt-hours of electricity
			 or million British thermal units of other fuels saved by a product, in
			 comparison to projected energy consumption based on the efficiency performance
			 of displaced new product sales. The amount of savings is the product of—
						(i)the
			 net number of best-in-class or superefficient best-in-class pieces of
			 equipment, electronics, and appliances sold by a retailer, manufacturer, or
			 distributor in a calendar year;
						(ii)the
			 savings during the projected useful life of the pieces of equipment,
			 electronics, and appliances; and
						(iii)the impact of
			 any documented measures to retire and recycle low-performing devices at the
			 time of purchase of highly-efficient substitutes.
						(2)RequirementThe
			 Secretary shall make cost-effectiveness a top priority in designing and
			 administering this section, except that the cost-effectiveness of the rewards
			 to manufacturers, in aggregate, may be lower by this measure than that of the
			 rewards to retailers and distributors.
				(j)AuthorizationThere
			 are authorized to be appropriated such sums as may be necessary for each of the
			 fiscal years 2010 through 2014 to the Secretary of Energy for purposes of this
			 section, of which not more than 10 percent for any fiscal year may be expended
			 on program administration.
			
